Citation Nr: 0503108	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the transverse process of the third lumbar 
vertebra (L-3), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1980 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for a rating in excess of 20 
percent for his service-connected residuals of a fracture of 
the transverse process of L-3.  

On November 2002 the veteran requested a hearing at a local 
VA office before a Decision Review Officer.  That hearing was 
held and the transcript of the hearing is of record.


REMAND

The veteran's service connected residuals of a fracture of 
the transverse process of L-3 is currently rated 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292. 

The Board notes at the outset that, during the pendency of 
this appeal, the criteria for rating diseases and injuries of 
the spine were changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In reviewing the record, it becomes apparent that the RO has 
not had the opportunity to adjudicate the veteran's claim for 
a compensable rating for his low back disability, with 
consideration of the new rating criteria, nor does it appear 
that the veteran has received notice of the changes in the 
regulations used to evaluate diseases and injuries of the 
spine, which became effective on September 26, 2003.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003).  This due process defect must 
be cured.  While the Board may furnish the new rating 
criteria to the veteran and his representative, there is an 
additional reason why further development is warranted and 
such may only be accomplished through a remand.

The veteran's most recent VA medical examination for the 
purpose of evaluating his low back disability was in March 
2003.  Given the subsequent change in regulations regarding 
the rating of spinal disabilities noted above and the 
veteran's claim that his service-connected low back 
disability has increased in severity since the last VA 
compensation examination, it is the Board's judgment that 
there is a duty to provide him with a more current and 
thorough VA examination which takes into account the new 
rating criteria.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 
6 Vet. App. 377, 383-4 (1994).  
The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 20 percent for his service-
connected low back disability, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected residuals of a fracture 
of the transverse process of L-3.  The 
claims file must be made available to and 
reviewed by the examiner.  The evaluation 
should include complete range of motion 
studies of the lumbar spine.  The examiner 
should note the presence or absence of any 
muscle spasm in the low back region, along 
with any other pertinent abnormal findings 
attributable to an old fracture of L-3.  
The examiner is also requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that there 
is any additional loss of function (i.e., 
motion) of the lumbar spine due to pain or 
flare-ups of pain, supported by adequate 
pathology, and whether it is at least as 
likely as not the veteran has any 
additional functional loss due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms due to service connected 
residuals of a fracture of the transverse 
process of L-3.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of range of motion.  

The examiner should note whether the 
veteran has any deformity of the third 
vertebral body.  All indicated tests or 
studies should be performed.  

To the extent that is possible, the 
examiner should distinguish functional 
impairment due to the veteran's service-
connected residuals of a fracture of the 
transverse process of L-3 from any such 
impairment attributable to any other 
(nonservice-connected) low back disability 
that may be present.

If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 20 percent for 
residuals of a fracture of the transverse 
process of L-3, with consideration of the 
most recent amendments to the criteria 
for rating diseases and injuries of the 
spine (see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004)) and  any 
evidence obtained since the issuance of 
the Statement of the Case (SOC) in April 
2003.    

6.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which includes 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004), all 
relevant action taken on the claim, and a 
summary of all of the evidence added to 
the record since the April 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




